Citation Nr: 0330307	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  90-05 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as secondary to a service-connected back 
disability.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to December 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) from decision by the RO that denied the veteran's 
claim of service connection for a psychiatric disorder 
secondary to his service-connected back disability.  

This matter was remanded by the Board in October 1996 and 
again in March 2001.  

It is pointed out that a separate claim of entitlement to 
service connection for a psychiatric disorder on a direct 
basis was denied by the Board in an October 1996 final 
decision (the issue characterized above was addressed in the 
remand portion of that document).  



FINDING OF FACT

The veteran is not shown to have an acquired psychiatric 
disorder that was caused or aggravated by his service-
connected back disability.  



CONCLUSION OF LAW

The veteran is not shown to have an acquired psychiatric 
disorder that is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however, 
the new law also provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2003).  

The relatively new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations, as reflected by a May 2003 
Supplemental Statement of the Case (SSOC).  

As well, the record reflects that the veteran was notified of 
the law in a letter sent to him by the RO in June 2001.  This 
letter notified the veteran of the evidence necessary to 
substantiate his claim, what evidence he was being expected 
to obtain and submit, and what evidence the RO could attempt 
to obtain/assist in obtaining.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate the claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and he 
has been afforded ample opportunity to submit such 
information and evidence.  

It is noted that the Board, in the March 2001 remand, 
requested that the RO take appropriate action to associate 
additional medical records with the claims folder.  

Thereafter, additional VA medical records were obtained and 
associated were the record.  In any event, as will be 
explained hereinbelow, no further assistance is necessary in 
order to comply with the dictates of the VCAA.  

The veteran and his representative contend that service 
connection is warranted for an acquired psychiatric disorder 
as secondary to a service-connected back disability.  

The applicable law provides that, generally, service 
connection will be granted if it is shown that a particular 
disease or injury resulting in disability was incurred in or 
aggravated during active duty.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  

Service connection may also, however, be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of, or has been aggravated 
by, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Turning to the relevant evidence, it is noted that the 
service medical records are negative for complaints or 
treatment of a psychiatric disorder.  The records reflect 
that, in January 1973, the veteran was seen for complaints of 
residual pain following a right wrist fracture, an that the 
examiner commented that he supposed that social factors 
caused "some psych overlay;" however, a service separation 
examination report in November 1973 reported the veteran's 
psychiatric status as normal.  

The report of a February 1974 VA psychiatric examination 
indicates that no mental disease was diagnosed at the time.  
The veteran was again examined by VA in September 1974 and, 
at that time, he was diagnosed with a mild anxiety neurosis.  
The examination report made no mention of a connection 
between the diagnosis and a back disability.  

Various outpatient treatment records from Rene A. Lopez, 
M.D., dated in 1974, note provisional diagnoses of 
schizophrenia and that the veteran was prescribed medication.   

A VA hospital report indicates that the veteran was admitted 
from February to April 1975, and that he was diagnosed with 
paranoid schizophrenia.  An April 1975 VA outpatient 
treatment record notes that the veteran was seen and 
diagnosed with anxiety reaction with paranoid features.
 
The veteran was examined by Flavio E. Alvartez, M.D., in June 
1976 and again in May 1977, and was diagnosed with 
schizophrenia.  As well, he was diagnosed with schizophrenia 
on VA psychiatric examination of August 1976.  Further, in 
the report of a private psychiatric evaluation dated in 
August 1977, Dr. Lopez stated that his initial diagnosis was 
severe anxiety with paranoid manifestations, but he later 
made a diagnosis of paranoid schizophrenia.  

In a January 1978 statement, Dr. Lopez reported that the 
veteran had been under his psychiatric care since June 1974 
when he was diagnosed with schizophrenia.  

The report of an April 1978 psychiatric examination indicates 
that the veteran was again diagnosed with schizophrenia.  The 
same diagnosis is noted on the report of a September 1982 VA 
examination.  

In a letter dated in May 1983, Luis A. Toro, M.D., reported 
that the veteran had been under his care since September 
1979.  He added that the veteran had begun to receive 
treatment from Dr. Lopez in June 1974, and opined that the 
veteran's mental illness began during service.  

A May 1986 VA outpatient treatment record reflects that the 
veteran was diagnosed with a schizophrenic disorder and had 
had recent back surgery.  A June 1986 record notes a 
diagnosis of chronic pain and depression, and schizophrenia.  
Any relationship between the veteran's back disability and 
his psychiatric disorder was not mentioned in either record.  

In an additional statement dated in April 1988, Dr. Toro said 
that the veteran received psychiatric treatment from him from 
September 1979 to May 1987.  Dr. Toro reported a psychiatric 
history for the veteran and offered the opinion that it was 
evidence that the veteran had a nervous condition in service.  

Dr. Toro further stated that, six months after the veteran's 
separation from service, he was treated by a psychiatrist due 
to delusional thinking and auditory hallucinations and a 
diagnosis of schizophrenia was made.  Dr. Toro concluded that 
the veteran's nervous condition started while he was in 
service and was aggravated six months after his release from 
service.  

An August 1988 VA outpatient treatment record reflects that 
the veteran was seen complaining of low back pain and also 
requested to see a psychiatrist due to anxiety.  He was 
thereafter hospitalized for a week and diagnosed with 
schizophrenia, a personality disorder and chronic low back 
pain status post  laminectomy.  

A March 1989 psychiatric screening report from Monmouth 
Medical Center notes a diagnosis of chronic schizophrenia and 
mentions that the veteran injured his back in service.  

In a statement dated in November 1991, Edward Dengrove, M.D., 
reported that he reviewed "the material" regarding the 
veteran's appeal and had spoken with the veteran's wife.  The 
statement shows that the veteran was also present at the 
time.  

Dr. Dengrove related that the veteran was discharged from 
service in December 1973 and that, by June 1974 (from his 
review of Dr. Lopez's notes), he had delusions and was 
disoriented.  Dr. Dengrove noted that treatment given was 
antipsychotic and the diagnosis could be nothing else but 
schizophrenia.  He further stated that he could not see any 
psychiatrist not making a diagnosis of schizophrenia from the 
progress notes of Dr. Lopez.  

During a January 1993 RO hearing, the veteran's wife 
testified that she and the veteran were married in 1970 and 
that the veteran displayed abnormal behavior and aggression 
while he was at home during service and after separation from 
service. She testified that she took the veteran to see Dr. 
Lopez in June 1974.  
 
In April 1996, the Board requested a medical opinion from the 
Veterans Health Administration (VHA).  Among other things, 
the physician was requested to answer several questions.  
First, the physician was to state whether the notes of Dr. 
Lopez dated from June 3, 1974 to December 30, 1974 could be 
reconciled with the February 1974 and September 1974 VA 
examination reports and, if not, which was likely to be the 
most accurate portrayal of the veteran's mental status in 
1974.  Secondly, the physician was asked to comment on the 
consistency of the statements from Dr. Lopez dated in April 
1975, May 1977, August 1977 and January 1978.  

A medical opinion from the VHA was received in May 1996.  The 
opinion stated that the two VA examination reports from 1974 
could be reconciled with the 1974 records of Dr. Lopez if it 
was "assumed" that the VA examinations were conducted at a 
time when the veteran was in remission, while Dr. Lopez's 
reports were written when the veteran was actively psychotic.  

The opinion further noted, however, that the descriptions of 
the veteran in the VA examination reports did not appear to 
correspond with the presentation of a regressed schizophrenia 
patient.  The physician did not comment on the consistency of 
the statements from Dr. Lopez, in part, due to illegible 
handwriting, but did note that the April 1975 diagnosis did 
not address the delusions described by the veteran.  

Finally, subsequent and pursuant to the March 2001 Board 
remand, various VA outpatient treatment records were 
associated with the record, dated from 1997 to April 2003.  A 
May 2001 record reflects that the veteran was treated for low 
back pain and his psychiatric disorder as noted part of his 
"other medical history."  January, June and October 2002 
records indicate a diagnosis of schizophrenia, as does a 
March 2003 record.  

Again, the veteran and his representative contend, in 
substance, that the veteran's acquired psychiatric disorder 
was caused or aggravated by his service-connected back 
disability.  To the extent that it is contended - and/or the 
evidence suggests - that a psychiatric disorder had its onset 
in service, it is again pointed out that a separate claim of 
entitlement to service connection for a psychiatric disorder 
on a direct basis was denied by the Board in an October 1996 
final decision.  

That said, taking into account the relevant evidence of 
record, the Board finds that service connection is not 
warranted for an acquired psychiatric disorder secondary to 
the service-connected back disability.  

While the Board acknowledges that the veteran indeed has been 
diagnosed with an acquired psychiatric disorder, as discussed 
hereinabove, there is simply no medical evidence of record 
suggesting that any such disorder is related in any way to 
his service-connected back disability.  

To the extent that the veteran states that his back 
disability caused or aggravated his acquired psychiatric 
disorder, it is pointed out that he is not a physician or 
shown to be qualified to express a medical opinion as to such 
a relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In any event, the bottom line in this case is that there is 
no medical evidence indicating or even suggesting that the 
veteran's acquired psychiatric disorder is related to (i.e. 
caused or aggravated by) his service-connected back 
disability.  The preponderance of the evidence is against 
this claim for service connection and, as such, the benefit-
of-the-doubt doctrine does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).   

The Board points out that an additional examination or 
opinion is not necessary as the evidence of record does not 
indicate that a acquired psychiatric disorder may be related 
to his back disability.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  

Further, as alluded to above, there is otherwise no further 
development required with respect to this claim because no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103(a)(2) 
(West 2002).  



ORDER

Service connection for an acquired psychiatric disorder as 
secondary to the service-connected back disability is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



